ITEMID: 001-72166
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MIKHEYEV v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violations of Art. 3 (torture and failure to investigate);Not necessary to examine other complaints under Art. 3;Violation of Art. 13;Not necessary to examine Art. 34 and 38-1-a;Pecuniary damage - financial award;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 9. The applicant was born in 1976 and lives in Nizhniy Novgorod. At the relevant time he was a police officer in the road traffic department. On 8 September 1998, while off duty, he and his friend F met MS, a teenage girl, in Bogorodsk, in the Nizhniy Novgorod region. The applicant gave MS a lift in his car to Nizhniy Novgorod.
10. On 10 September 1998 MS’s mother informed the Bogorodsk municipal police of her daughter’s disappearance. At 4 p.m. on the same day, the applicant was arrested. F was also arrested and brought to Bogorodsk police station. The applicant and F were questioned by police officers in relation to the disappearance of MS. However, no charge was brought against them. Following the questioning, the police seized the applicant’s identity card and other documents and put him in the detention wing.
11. On the evening of 10 September 1998 the applicant’s superior officer came to the applicant’s cell and forced him to sign a resignation statement backdated to 17 August 1998.
12. On 11 September 1998 the police searched the applicant’s flat, country house, garage and car. They found three gun cartridges in his car.
13. On 12 September 1998 three officers from Bogorodsk municipal police, N, T and D, filed an “administrative offence report” with a judge of Bogorodsk Town Court. The report stated that on the evening of 11 September 1998 the applicant and F had committed a “disturbance of the peace” at the railway station. On the same date the judge sentenced the applicant and F to five days’ administrative detention from 11 September 1998.
14. According to the applicant, while in detention in Bogorodsk police station, he had been repeatedly questioned about the disappearance of MS. He denied any involvement in her disappearance. He said that he had requested a lawyer on many occasions, but that his request had been refused.
15. On 16 September 1998 the police opened a criminal investigation relating to the ammunition found by the police during the search of 11 September 1998 (criminal case no. 68205). By this time the term of the applicant’s administrative detention had expired and the applicant had been placed in custody in connection with the criminal case. He was transferred to another detention centre, under the jurisdiction of Leninskiy police department, who were in charge of the case.
16. The applicant submitted that after his transfer to the detention centre the questioning had become more intensive and even violent. For instance, on several occasions the police officers had slapped him and threatened him with torture in order to extract a confession that he had killed MS. In particular, they had threatened to apply electric shocks to him or place him in a cell with “hardcore criminals” who would kill him if they learned he was a police officer.
17. On 17 September 1998 the applicant was visited by a lawyer hired by the applicant’s mother several days earlier in connection with criminal case no. 68205. According to the applicant, during the conversation with the lawyer he had mentioned that the real reason for his detention was the disappearance of MS. However, the lawyer replied that she could not take on another case that she had not been paid for. The next day, according to the applicant, the police investigator banned all visits by the lawyer to the applicant.
18. Meanwhile, F testified to the police that he had seen the applicant rape and kill MS. He indicated to the investigators the place where they had allegedly hidden the body of MS. A group of policemen went there, but nothing was found.
19. On 19 September 1998 the applicant was questioned at Leninskiy police station in the presence of several police and prosecution officials, including I (the senior police investigator), S (deputy head of the local office of the Ministry of the Interior), MR (the deputy regional prosecutor), the Bogorodsk town prosecutor, and a number of policemen of the Leninskiy police department.
20. The applicant alleged that he had been subjected to torture in order to make him corroborate F’s confession. According to the applicant, while he was sitting handcuffed on a chair, police inspectors K and O had administered electric shocks to his ears through metal clips connected by a wire to a box. The applicant had been tortured several times in this way. The applicant had also been threatened with severe beatings and application of an electric current to his genitals. One of the police officers had told him that the current could cause his tongue to fall back into his throat, from where it could be extracted only by means of a safety pin.
21. According to the applicant, the officials from the prosecutor’s office had not been present in the room where he had been tortured with electrodes. However, he had twice been brought to another room in the police station, where he had been repeatedly questioned by those officials, notably MR. The applicant had complained to MR about the ill-treatment, but the latter had not reacted, and when the applicant again refused to confess to murdering MS, MR had ordered the police officers to take the applicant “back to where he came from”.
22. The applicant submitted that, unable to withstand the torture and left unattended for a moment, he had broken free and jumped out of the window of the second floor of the police station in order to commit suicide. He had fallen on a police motorcycle parked in the courtyard and broken his spine.
23. The applicant, accompanied by inspector K, was immediately taken to Hospital no. 33 of Novgorod Region, where he was examined by Dr M, who established various injuries caused by his fall from the window, affecting in particular his vertebral column and locomotor system.
24. On the same day the applicant was transferred to Hospital no. 39. His mother arrived at the hospital and asked Dr K to include burns to the applicant’s ears in his medical record. However, her request was refused. She also submitted a request to Dr S, who was in charge of the applicant’s case, and to the head doctor of the hospital, asking that the burns be recorded. She received no answer to her requests.
25. On 19 September 1998, the day of the applicant’s fall from the window, MS returned home unharmed. She explained that on the night of 8 September 1998 the applicant had offered her a ride in his car. She had agreed. When they had arrived in Nizhniy Novgorod, he had suggested that she could spend the night at his place, but she had refused and the applicant had let her go. MS had gone to friends living in Nizhniy Novgorod, where she had spent several days, without letting her mother know were she was.
26. On 21 September 1998 the applicant’s detention was formally discontinued. On 22 September 1998 the applicant underwent spinal surgery. He remained in hospital until 3 February 1999. On 25 September 1998 criminal case no. 22346 concerning the alleged rape and murder of MS was closed. However, the applicant became a suspect in another criminal case – no. 22414, in which he was charged with the abduction of MS.
27. On 1 March 1999 the criminal investigation into the illegal possession of the gun cartridges was discontinued, on the ground that at the time of their discovery the applicant had been a police officer and, therefore, had had the right to possess the ammunition. On 1 March 2000 (the Government indicated a different date – 10 May 2000), the case concerning the alleged abduction of MS was also discontinued on the ground that the applicant had freed MS at her request.
28. On 21 September 1998 an investigator from the Leninskiy district prosecutor’s office instituted a criminal investigation into the applicant’s fall from the window of the police station on 19 September 1998 (case no. 68241).
29. The investigator questioned five police officers from the Leninskiy district police who had participated in the questioning on 19 September 1998. They stated that they had not ill-treated the applicant or seen him being ill-treated. The police officers said that, in the course of the interview, inspector K had told the applicant that his friend F had testified to having seen the applicant rape and murder MS, and that it would be wise for him to confess. The interview had then been interrupted for a tea break. While the officers had been busy preparing tea, the applicant had suddenly jumped out of his chair, run to the window, broken the glass and fallen out.
30. The investigator also questioned F, who submitted that no pressure had been exerted on him to make a false statement about the applicant. F stated that he had implicated the applicant out of fear of being accused of bringing about the disappearance of MS.
31. The investigator further questioned Dr K from Hospital no. 39, who had examined the applicant after the accident of 19 September 1998. The doctor confirmed that on the day of the accident the applicant’s mother had mentioned some electrical burns on her son’s ears. However, all the applicant’s injuries had been caused by his fall from the window. According to the medical record, the applicant had no electrical burns to his ears.
32. B, the applicant’s ward-mate in Hospital no. 39, was also questioned by the investigator. B spoke of burns and abrasions to the applicant’s ears which may have been caused by an electrical discharge. B stated that he had worked as an electrician and therefore knew what burns from an electrical current looked like.
33. The investigator ordered a forensic medical examination of the applicant. The forensic report, drawn up on 26 October 1998, stated that the applicant had wounds on the top of his head, scratches on his forehead and bite marks on his tongue. No burns or other traces of the use of electrical current were recorded.
34. On 21 December 1998 the investigator discontinued the criminal proceedings against the police officers for lack of evidence of a crime. The investigator found that the applicant had been arrested on 10 September 1998 in connection with the disappearance of MS. On 11 September 1998 the police had carried out a search of the applicant’s car and found three gun cartridges. On the same day the applicant and F had been released. However, shortly after their release inspector N of the Bogorodsk police had identified certain factual gaps in their written submissions. Inspectors N and D had followed the applicant and found him at the town’s railway station. The applicant had been disturbing passers-by by addressing them with obscene language. As a result the applicant had been arrested again and on the next day made the subject of an administrative arrest for disturbance of the peace. On 16 September 1998 a new criminal case had been opened against the applicant in relation to the gun cartridges found in his car. On 19 September 1998 a detention order had been issued against the applicant on this new ground. On the same day he had been transferred to Leninskiy district police station, where he had been questioned by several police officers, including inspectors K and O. After the interview the applicant had suddenly jumped out of his chair, broken the window and fallen out. He had been brought immediately to Hospital no. 39. On the same day MS had returned home.
35. The investigator referred further to the testimonies of the police officers and Dr K, the medical records of Hospital no. 39 and the forensic medical report of 26 October 1998. He also referred to the opinion of a medical expert, S, which stated that the application of an electrical current might leave burns on the skin. The investigator disregarded the testimony of B on the basis that the latter “had no specialist medical knowledge”. The investigator came to the conclusion that the applicant’s allegations of torture were unsubstantiated, describing them as a “defence mechanism” in response to the situation in which he had attempted suicide.
36. On 25 January 1999 the regional prosecutor’s office reopened the case and handed it to the same investigator for further investigation. On 25 February 1999 the investigator, referring to the same evidence as before and using identical wording, discontinued the proceedings again. He added that the investigative measures referred to by the senior prosecutor in his decision of 25 January 1999 had already been taken in 1998. Given the state of the applicant’s health, it was impossible to carry out new investigative measures, such as confrontations or forensic examinations.
37. On 1 December 1999 the same supervising prosecutor reopened the case and ordered certain additional investigative measures, including a medical examination of the applicant and a confrontation between the applicant and the police officers who had allegedly tortured him. The case was transferred to another investigator. On 24 February 2000 the investigator discontinued the proceedings, basing his decision on the same reasoning as in the decision of 21 December 1998.
38. On 10 March 2000 the same supervising prosecutor reopened the case for the third time and handed over the file to another investigator.
39. This time the applicant’s mother was questioned. She stated that on 19 September 1998 she had arrived at the hospital and had seen that her son’s ears had been injured. She had asked that the injuries be recorded but the request had been refused by the hospital doctor, because “they had been given instructions to that effect”.
40. The investigator also questioned a hospital attendant and four doctors from Hospital no. 39, who all denied that the applicant had had injuries other than those caused by his falling out of the window. One of the patients in Hospital no. 39, where the applicant had been brought after the accident, confirmed that the applicant had told him about the torture with electrodes; however, the patient stated that he had seen no traces of any injuries on the applicant’s ears. F, who had visited the applicant in hospital, stated that the applicant had told him about the torture, but F had seen no signs of torture on him.
41. A further witness, the senior officer of the traffic police department where the applicant had served before his arrest, provided the investigator with a “psychological profile” of the applicant, describing the applicant as having a weak personality. The investigator also obtained the results of a psychological test which the applicant had undergone upon his appointment to the traffic police. The test revealed that the applicant “had a tendency to avoid conflict and was a vulnerable person, susceptible to outside influences”.
42. On 21 July 2000 the proceedings were discontinued. The investigator concluded that the applicant had jumped out of the window of his own will, “driven by his personal assessment of the situation, based on specific psychological features of his personality”.
43. On 10 November 2000 the case was reopened by another supervising prosecutor. F was questioned anew. This time F testified that while in Bogorodsk police station, he had been beaten by inspector A in an attempt to extract a confession to the murder of MS. Between 16 and 19 September 1998 F had been repeatedly questioned in Leninskiy district police station in Nizhniy Novgorod. In the course of the questioning I, the senior police investigator, had slapped and shaken him. I had also mentioned that F would be tortured with electrodes if he did not confess to the impugned crimes. F had also been questioned by MR, the deputy regional prosecutor. On 18 September 1998 F had signed the confession and even located on the map the place where he and the applicant had allegedly hidden the body.
44. After the incident, F had visited the applicant in hospital. The applicant had told him about the torture with electrodes. In reply F had described to the applicant the officer who had threatened him with it, and the applicant had confirmed that this was the same officer who had participated in the questioning of 19 September 1998. Later that year he had recounted this to the investigator in charge of case no. 68241; however, it had been decided not to include these statements in the official record.
45. On 29 December 2000 the investigation was again discontinued by an investigator from the prosecutor’s office. On an appeal by the applicant on 27 March 2001, the Nizhegorodskiy District Court of Nizhniy Novgorod quashed the decision, ordering the prosecution to carry out a further investigation. The court noted, inter alia, that the applicant’s submissions were consistent and detailed, and that the case should be investigated more thoroughly. The court ordered other patients from the hospital where the applicant had been brought after the accident to be questioned. The court also deemed it necessary for the applicant to be examined by an expert in psychiatry and psychology.
46. The proceedings were resumed. This time the prosecution investigator questioned Dr M, who had been on duty in Hospital no. 33, where the applicant had been brought immediately after the accident. The doctor stated that he had not noticed or treated any injuries to the applicant’s ears. The same evidence was reiterated by Dr K and Dr S. They both confirmed that the applicant’s mother had requested them to re-examine the applicant’s ears on several occasions, but that they had not identified any injuries. Five patients from Hospital no. 39 testified that the applicant had told them about being tortured with electrodes, but that they had seen no signs of any injuries on the applicant’s ears. The same testimony was given by F.
47. The investigator also ordered a psychological and psychiatric examination of the applicant. The examination showed that the applicant was mentally sane, but had been traumatised by the accident and had a lasting physical disability as a result of it. At the time of the examination, the applicant’s mental state was characterised by euphoric reactions, amiability, emotionality and dependence on a stronger personality, namely his mother. He did not display any suicidal tendencies. The report stated that it was impossible to draw any conclusions as to the applicant’s mental state at the time of the accident.
48. On 19 May 2001 the proceedings were discontinued by the investigator on the same grounds as before.
49. By letter of 5 August 2002 the Nizhniy Novgorod regional prosecutor’s office informed the applicant that the investigation had been reopened and sent to the Leninskiy prosecutor’s office with relevant instructions for additional investigation. The applicant requested that the prosecution service question V, one of the patients in Hospital no. 39.
50. On 5 September 2002 the prosecution service discontinued the investigation, finding that no criminal offence had been committed and indicating, inter alia, that it had been impossible to find V at his place of residence. The investigator concluded that the applicant’s allegations of torture were supported only by his own submissions, which, in the light of other evidence obtained in the course of the investigation, had been found to be untrue.
51. Knowing that V was disabled and a wheelchair user, the representatives of the applicant contacted V and learned that the execution of the request to question V had been assigned to inspector O, one of the police officers involved in the alleged torture. Inspector O reported that on several occasions he had tried to question V, but had been unable to find him at his address. On 26 September 2002 V explained to the applicant’s representatives that someone introducing himself as an investigator had telephoned him once and said that he needed to question him. V had agreed to make a statement, but the person had never called back.
52. On 28 October 2002 the Nizhniy Novgorod regional prosecutor’s office annulled the decision of 5 September 2002. On 28 November 2002 the Leninskiy district prosecutor’s office discontinued the investigation yet again on the same grounds. The applicant appealed against the decision to discontinue the investigation. By letter of 24 July 2003 the applicant was informed that the Nizhniy Novgorod regional prosecutor’s office saw no reason to overturn the decision to discontinue the investigation.
53. According to the respondent Government, the regional prosecutor reopened the investigation on 6 November 2003 and transferred the case to the Leninskiy district prosecutor’s office. Apparently, by the end of December 2003 the case had been closed again. On 19 January 2004, according to the applicant, the investigation was reopened. On 26 January 2004 the case was transferred from the Leninskiy district prosecutor’s office to the department of the regional prosecutor’s office dealing with investigations into cases of particular importance.
54. F was questioned once more. He testified that while being questioned in Leninskiy district police station in connection with the disappearance of MS he had been beaten by the police officers. They had also threatened to torture him with electrodes.
55. On 19 February 2004 the investigator from that department closed the case again, concluding that no evidence of ill-treatment of the applicant had been obtained and that the actions of the police officers had been lawful. On 4 March 2004 the case was reopened, before being closed again on 4 July 2004. On 3 August 2004 the case was reopened by the regional prosecutor’s office. On 6 September 2004 the case was closed. It was then reopened, and, according to the Government’s submissions, closed again on 20 October 2004. On 22 November 2004 the regional prosecutor reopened the investigation. According to the Government, the deadline for the new investigation was 2 April 2005.
56. On an unspecified date in 2005 the prosecutor’s office brought charges against two policemen, K and SM, who had participated in the questioning of the applicant on 19 September 1998. The case file, together with a bill of indictment, was eventually forwarded to the Leninskiy District Court of Nizhniy Novgorod for examination.
57. In the course of the trial the court questioned a large number of witnesses. Hence, it questioned K, SM, and fifteen other police officers who had participated in the questioning of 19 September 1998 or had been in Leninskiy police station on that day. They all denied that they had tortured the applicant or had heard of any such torture. The court further questioned VK, a former police investigator, who had been in charge of the applicant’s case but had not taken part in his questioning. She testified that she had heard from her colleagues that the applicant had jumped out of the window because he had been tortured with electrodes.
58. The court also heard evidence from the applicant, his mother, F, MS, and the doctors at the hospital where the applicant had been placed after the incident. They confirmed their initial submissions. An expert witness appeared before the court. He testified that in certain conditions electric current might leave no traces on the human body. The court also questioned VZ, who in August 1998 had been brought to Leninskiy police station on suspicion of theft. According to VZ, two policemen had questioned him and then tortured him with electrodes in the same way as the applicant described.
59. The court heard other witnesses and examined exhibits and materials collected in the course of the pre-trial investigation. Thus, the court read out the testimonies of B, V, and S, the applicant’s ward-mates in Hospital no. 39, and examined the results of medical and psychiatric expert examinations of the applicant. The court also examined a piece of paper which had been found during the search of the office where the applicant had been questioned on 19 September 1998. It contained an unfinished passage describing the events of 10 September 1998, when MS had disappeared, under the title “Voluntary confession”. The whole text had been written by the applicant.
60. On the basis of the above evidence the court established that on 19 September 1998 the applicant had been brought to Leninskiy police station, where he had been questioned by several officials from the police and the prosecutor’s office. They had requested him to confess to having raped and murdered MS and to show them where he had buried the corpse. In order to extract a confession from the applicant, police officers K and SM had administered electric shocks to the applicant using a device connected to his ears. The court noted that in his initial submissions the applicant had testified that he had been tortured by inspectors K and O. However, following the identification parade the applicant had identified inspector SM as one of two officers who had tortured him. Unable to withstand the pain, the applicant had agreed to confess, but, left unattended for a moment, had attempted suicide by jumping out of the window. He had fallen on a motorbike parked in the courtyard of the police station and broken his spine.
61. On 30 November 2005 the Leninskiy District Court of Nizhniy Novgorod found K and SM guilty under Article 286 § 3 (a) and (в) of the Criminal Code (abuse of official power associated with the use of violence or entailing serious consequences). They were sentenced to four years’ imprisonment with a subsequent three years’ prohibition on serving in the law-enforcement agencies. According to the information available to the Court, the judgment of 30 November 2005 is not yet final.
62. In the summer of 1999 two activists from a regional human rights NGO (Nizhniy Novgorod Committee against Torture) interviewed several persons about the events of September 1998 complained of by the applicant. Their submissions were recorded on videotape.
63. In those interviews, F stated that he had been arrested on 10 September 1998. While in custody, he had been threatened and slapped several times in order to extract a confession to the murder of MS. On 17 September 1998 he had been questioned by a senior police investigator, I, who had kicked him and threatened to place him in an “underground cell” where he would be beaten and tortured with electrodes until his eyes bled.
64. On 18 September 1998 a short confrontation had been arranged between F and the applicant. F submitted that he had seen bruises on the applicant’s neck. In the evening F had been questioned again, this time in the presence of the deputy regional prosecutor MR and the Bogorodsk town prosecutor, as well as several police officers. MR had threatened to lock F in a cell with “boy-crazy criminals” who would rape him, or to put him in a cell together with tuberculosis-infected detainees. He had also threatened that if F survived in the cell, he would be sentenced to 25 years’ imprisonment or death row.
65. F had confessed to raping and killing the girl together with the applicant. At MR’s request, F had named the place where they had allegedly hidden the corpse. An investigating team had been sent to the place in question, but had found nothing. On 20 September 1998, after the girl had come home, F had been released.
66. According to B, the applicant’s ward-mate in Hospital no. 39, after having been brought to the hospital the applicant had told him about the circumstances of his arrest and, in particular, about the torture with electrodes. The applicant had shown B burns on his ears, which looked like “stripped blisters”. According to M, another patient in the hospital, before the applicant had been brought to the hospital the police had warned the personnel that the applicant was a dangerous criminal. The patients had been required to hide all sharp metallic objects. M also recollected that there had been something red on the applicant’s ears, “as if somebody has pulled his ears”. M also remembered that the applicant’s mother had asked the doctors to examine his ears, but that they had replied that everything had been normal. V confirmed that, while in the hospital, he had heard from the applicant about the torture and seen the applicant’s mother asking the doctor to examine his ears. V also confirmed that the applicant’s ears had been injured, but said that it did not look like blisters as far as he could remember.
67. The NGO activists also interviewed L and K, witnesses to the search of the applicant’s car.
68. In December 2000 the NGO activists questioned F once more with a view to clarifying the discrepancies between his evidence in the course of the official investigation and his statements to the NGO activists and the media. F stated that the investigators, while questioning him as part of the official criminal investigation, had disregarded his statements about the deputy regional prosecutor MR’s involvement in the events of September 1998.
69. On an unspecified date in 1998 a prosecutor filed a request for supervisory review of the judgment of 12 September 1998 whereby the applicant had been sentenced to five days’ administrative detention. On 2 December 1998 the President of the Nizhniy Novgorod Regional Court quashed that judgment. The President noted that the judgment had been based on the information from the police officers at Bogorodsk police station, who had alleged that they had arrested the applicant at the railway station on 11 September 1998. However, at that time the applicant had in fact been detained in custody in connection with the disappearance of MS.
70. On 23 March 2000 a prosecutor instituted criminal proceedings against the three Bogorodsk police officers for making false statements in relation to the alleged arrest of the applicant at the railway station (criminal case no. 310503). A prosecution investigator confirmed that the applicant had not been at the railway station on 11 September 1998, having at that time been detained in custody. However, on 3 November 2000 the charges against the police officers were dropped following a “change in the situation” in view of the fact that one police officer had been dismissed from his job, while the other two had been transferred to other positions within the Ministry of the Interior.
71. The Government stated that on 25 May 2001 criminal case no. 310503 had been reopened by the prosecution service and transmitted to the Pavlovsk town prosecutor’s office for further investigation. On 20 October 2002 the criminal case was closed owing to expiry of the time-limits for criminal prosecution of the police officers. This decision was quashed by the town prosecutor and the case was reopened again. On 1 April 2004 the criminal case against the three police officers was forwarded to the court of first instance together with the bill of indictment. On 27 April 2004 the proceedings were discontinued owing to expiry of the statutory time-limit for criminal prosecution of the defendants. On 19 November 2004 the Nizhniy Novgorod Regional Court quashed that decision and remitted the case to the court of first instance. According to the respondent Government, the proceedings are still pending.
72. On 19 December 2001 the applicant lodged a civil claim with the Leninskiy District Court of Nizhniy Novgorod, seeking compensation for malicious prosecution, his dismissal from his job, the search of his premises and his detention and ill-treatment by the police. The applicant’s lawyer asked the court to request from the prosecutor’s office case-files nos. 68241, 310503 and 68341. The applicant and his representative maintained that the evidence gathered by the prosecution was necessary to argue the substantive part of the civil suit. On 22 April 2002 the Leninskiy District Court of Nizhniy Novgorod requested the files from the respective prosecutor’s offices. On 6 July 2002 case-file no. 68241 was delivered to the court. It was withdrawn three days later by the prosecutor’s office. On 27 July 2002 the case-file was re-submitted to the court. On 1 August 2002, at the prosecutor’s request, the case-file was returned to the prosecution. On 23 October 2002 the applicant’s representative asked the court to suspend the civil proceedings.
73. The applicant’s notice of dismissal dated 17 August 1998 was annulled, and the applicant was reinstated in his post. The officers responsible for his backdated dismissal were subjected to disciplinary proceedings. However, owing to the applicant’s complete disability, he had to leave the traffic police.
74. The applicant is disabled and receives a pension from the State on that basis. The Government indicated that in connection with the accident he also received a lump-sum insurance indemnity from the State in the amount of 60,302 Russian roubles (about 1,740 euros at the current exchange rate).
75. The applicant produced a report, drawn up on 29 November 2004 by Dr L. Magnutova, a specialist in forensic medicine. The report stated that the applicant suffered from osteomyelitis, his legs were paralysed, he was unable to work and he suffered from severe dysfunction of the pelvic organs and loss of sexual function. He was confined to bed and was in permanent need of a nurse to help him urinate and empty his bowels. The applicant was at risk of sepsis. He required regular hospital examinations, at least two or three times a year.
76. The Civil Code of the Russian Federation, which entered into force on 1 March 1996, provides for compensation for damage caused by an act or failure to act on the part of the State (Article 1069). Articles 151 and 1099-1101 of the Civil Code provide for compensation for non-pecuniary damage. Article 1099 states, in particular, that nonpecuniary damage shall be compensated irrespective of any award for pecuniary damage.
77. Article 117 § 2 (f) of the Criminal Code of the Russian Federation makes acts of torture punishable by up to seven years’ imprisonment. Article 110 of the Code makes incitement to suicide liable to a sentence of up to five years’ imprisonment. Under Article 286 § 3 (a) and (в) the abuse of official power associated with the use of violence or entailing serious consequences carries a punishment of up to ten years’ imprisonment.
78. Under Articles 108 and 125 of the 1960 Code of Criminal Procedure (in force until 2002), a criminal investigation could be initiated by a prosecution investigator at the request of a private individual or of the investigating authorities’ own motion. Article 53 of the Code stated that a person who had suffered damage as a result of a crime was granted the status of victim and could join criminal proceedings as a civil party. During the investigation the victim could submit evidence and lodge applications, and once the investigation was complete the victim had full access to the case-file.
79. Under Articles 210 and 211 of the Code, a prosecutor was responsible for overall supervision of the investigation. In particular, the prosecutor could order a specific investigative measure to be carried out, the transfer of the case from one investigator to another, or the reopening of the proceedings.
80. Under Article 209 of the Code, the investigator who carried out the investigation could discontinue the case for lack of evidence of a crime. Such a decision was subject to appeal to the senior prosecutors or the court. The court could order the reopening of a criminal investigation if it deemed that the investigation was incomplete.
81. Article 210 of the Code provided that the case could be reopened by the prosecutor “if there are grounds” to do so. Only if the time-limit for prosecuting crimes of that kind had expired could the investigation not be reopened.
82. Article 161 of the Code provides that, as a general rule, the information obtained in the course of the investigation file is not public. The disclosure of that information may be authorised by the prosecuting authorities if the disclosure does not impede the proper conduct of the investigation or go against the rights and legitimate interests of those involved in the proceedings. The information concerning the private life of the parties to the proceedings cannot be made public without their consent.
VIOLATED_ARTICLES: 13
3
